DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Status of Claims
Claims 1-13 were originally filed on August 28, 2015. 
The amendment received on October 12, 2016, amended claim 9.  The amendment received on July 3, 2017, canceled claims 3-4; amended claim 1; and added new claim 14.  The amendment received on August 1, 2018, canceled claim 14; and amended claims 1 and 13.  The amendment received on February 4, 2019, amended claim 13; and added new claims 15-16.  The amendment received on January 16, 2020, canceled claims 15-16; and amended claim 1.  The amendment received on October 19, 2020, canceled claim 13; and amended claims 1 and 9.
Claims 1-2 and 5-12 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/JP2014/054572 filed February 25, 2014, and claims priority under 119(a)-(d) to Japanese Application No. 2013-049339 filed on March 12, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2013-049339, which papers have been placed of record in the file.  Please note that the Japanese application is in a foreign language and therefore cannot be reviewed.  

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on August 28, 2015, is being considered by the examiner. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654